DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed on Oct. 01, 2020 in which claims 1-20 are pending in the application. 

			   Claim Rejections - 35 USC § 101
 2. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims 9 and 17.   
Claim 1 is directed to a system, thus it is one of the four statutory categories of invention (Step 1: YES).
a client server; and a fraud prevention server including an electronic processor and a memory, the memory including an online application origination (OAO) service, wherein, when executing the OAO service, the electronic processor is configured to receive a training dataset of fraudulent applications, generate, with machine learning, an online application origination (OAO) model of the OAO service based on the training dataset, the OAO model differentiating between a behavior of a normal user and a fraudulent behavior of a nefarious actor during a submission of an online application on a device, perform feature encoding on one or more categorical variables in a first matrix to generate one or more feature encoded categorical variables, the first matrix including the one or more categorical variables and numerical features, and the one or more feature encoded categorical variables are feature encoded with one or more numerical values of the numerical features, generate a second matrix including the one or more feature encoded categorical variables, and generate a feature encoded OAO model by training the OAO model with the second matrix, receive information regarding the submission of the online application on the device, determine a fraud score of the online application based on the information that is received and the feature encoded OAO model, the feature encoded OAO model being more precise than the OAO model, and control the client server to approve, hold, or deny the online application based on the fraud score that is determined. Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a client server, a fraud prevention server, an electronic processor, a memory, a training dataset, online application origination (OAO) service, a machine learning, an online application origination (OAO) model, an online application and a device, result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a client server, a fraud prevention server, an electronic processor, a memory, a training dataset, online application origination (OAO) service, a machine learning, an online application origination (OAO) model, an online application and a device, to be generic computer elements (see Fig. 2, [0011], [0074]). A client server, a fraud prevention server, a training dataset, machine learning, online application origination (OAO) service, an online application origination (OAO) model and an online application recited in the claim, are broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a client server, a fraud prevention server, an electronic processor, a memory, a training dataset, online application origination (OAO) service, a machine learning, an online application origination (OAO) model, an online application and a device, and a device are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a client server, a fraud prevention server, an electronic processor, a memory, a training dataset, online application origination (OAO) service, a machine learning, an online application origination (OAO) model, an online application and a device, are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 9 and 17 and hence the claims 9 and 17 are rejected on similar grounds as claim 1.
Dependent claims 2-8, 10-16 and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claims 2, 10 and 18, the steps, “wherein, to perform the feature encoding on the one or more categorical variables in the first matrix to generate the one or more feature encoded categorical variables, the electronic processor is further configured to determine an average feature value of one of the numerical features in the training dataset for one of the one or more categorical variables, determine a number of times the one of the one or more categorical variables was recorded in the training dataset, determine a population average feature value of the one of the numerical features across a specific time period in the training dataset, and adjust the average feature value based on the number of times the one of the one or more categorical variables was recorded in the training dataset and the population average feature value”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 3, 11 and 19, the steps, “wherein, to perform the feature encoding on the one or more categorical variables in the first matrix to generate the one or more feature encoded categorical variables, the electronic processor is further configured to determine a smoothing value based on a first integer parameter and a second integer parameter, wherein the first integer parameter defines a minimum number of samples required to determine the average feature value, and wherein the second integer parameter balances an effect of the average feature value and the population average feature value.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 4, 12 and 20, the steps, “wherein, to perform the feature encoding on the one or more categorical variables in the first matrix to generate the one or more feature encoded categorical variables, the electronic processor is further configured to determine an encoded categorical variable value that is equal to the population average feature value multiplied by one minus the smoothing value and an addition of the average feature value multiplied by the smoothing value.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claims 5 and 13, the steps, “wherein, to perform the feature encoding on the one or more categorical variables in the first matrix to generate the one or more feature encoded categorical variables, the electronic processor is further configured to add random noise to the encoded categorical variable value.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 6 and 14, the steps, “wherein, to generate the second matrix including the one or more feature encoded categorical variables, the electronic processor is further configured to generate the second matrix by determining the encoded categorical variable value for each categorical variable”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 7 and 15, the steps, “wherein the first matrix is a one-dimensional array, and wherein the second matrix is a two-dimensional array”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 8 and 16, the steps, “wherein the one or more categorical variables include a country categorical variable, and wherein the numerical features include a words-per- minute numerical feature and a time-on-page numerical feature”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 

Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kramme et al. U.S. Patent Number (10,832,248 B1) in view of Nair, U.S. Patent Number (10,410,140 B1).
Regarding Claim 1,     
Kramme teaches a fraud prevention system comprising:
a client server; and a fraud prevention server including an electronic processor and a memory (See at least Column 9, lines 40-50), the memory including an online application origination (OAO) service (See at least Column 5, lines 35-42, “application data (e.g., information entered in fields of an online application) may be analyzed in conjunction with search terms entered by a user”),
wherein, when executing the OAO service, the electronic processor is configured to receive a training dataset of fraudulent applications (See at least Column 19, lines 39 to 53, “Multi-account data 142 may include many (e.g., thousands) of data sets labeled with various known fraud classifications.”);
generate, with machine learning, an online application origination (OAO) model of the OAO service based on the training dataset, the OAO model differentiating between a behavior of a normal user and a fraudulent behavior of a nefarious actor during a submission of an online application on a device (See at least Column 5, lines 35-49, Column 6, lines 31-49, Column 10, lines 21-41, “Behavior analysis unit 44 may generally analyze cardholder-related (or other customer-related) information to identify patterns of behavior, which may then be used by fraud detection/classification unit 36 to detect and/or classify fraudulent activity.”);
receive information regarding the submission of the online application on the device (See at least Column 8, lines 12-30, cardholder computing device);
determine a fraud score of the online application based on the information that is received and the feature encoded OAO model, the feature encoded OAO model being more precise than the OAO model (See at least Column 30, lines 44-59,
“each of the counterfeit factors 242, account takeover factors 244, chargeback fraud factors 246 and skimming factors 248 may be associated with a particular score or weighting value. The factors for each classification (counterfeit, account takeover, chargeback fraud, skimming) may be used to calculate a total score specific to that classification”).
control the client server to approve, hold, or deny the online application based on the fraud score that is determined (See at least Column 5, lines 36-49, “application data (e.g., information entered in fields of an online application) may be analyzed”).
Nair, however, teaches,
perform feature encoding on one or more categorical variables in a first matrix to generate one or more feature encoded categorical variables, the first matrix including the one or more categorical variables and numerical features, and the one or more feature encoded categorical variables are feature encoded with one or more numerical values of the numerical features (See at least Column 12, lines 27-65, first matrix);
generate a second matrix including the one or more feature encoded categorical variables (See at least Column 12, lines 27-65, second matrix); 
generate a feature encoded OAO model by training the OAO model (already taught by Kramme) with the second matrix (See at least Column 12, lines 27-65).
Both Kramme and Nair are in the same technical field of detecting electronic fraud using machine learning. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Kramme to incorporate the disclosure of Nair.  The motivation for combining these references would have been to construct a numeric variable from a categorical variable using machine learning models (Nair, Column 1, lines 56-59). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 9 and 17,    
Claims 9 and 17 are substantially similar to claim 1 and hence rejected on similar grounds. In addition, claim 17 recites a non-transitory machine-readable medium which is inherent in the disclosure of Kramme.
5.	Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kramme in view of Nair and further in view of Williams, U.S. Patent Application Publication Number (2019/0378397 A1).
Regarding Claim 2,     
The combination of Kramme and Nair teaches the limitations of claim 1,
In addition, Kramme teaches,
determine a number of times the one of the one or more categorical variables was recorded in the training dataset (See at least Column 5, lines 4-15); 
However, the combination of Kramme and Nair do not explicitly teach
determine an average feature value of one of the numerical features in the training dataset for one of the one or more categorical variables;
determine a population average feature value of the one of the numerical features across a specific time period in the training dataset;
adjust the average feature value based on the number of times the one of the one or more categorical variables was recorded in the training dataset and the population average feature value.
Williams, however, teaches,
determine an average feature value of one of the numerical features in the training dataset for one of the one or more categorical variables (See at least [0249-0252], average feature value); 
determine a population average feature value of the one of the numerical features across a specific time period in the training dataset (See at least [0115]); 
adjust the average feature value based on the number of times the one of the one or more categorical variables was recorded in the training dataset and the population average feature value (See at least [0085], [0115], adjust the value).
Kramme, Nair and Williams are in the same technical field of detecting electronic fraud using machine learning. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Kramme and Nair to incorporate the disclosure of Williams.  The motivation for combining these references would have been to effectively prevent fraud by determining the average feature value. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 10 and 18,    
Claims 10 and 18 are substantially similar to claim 2 and hence rejected on similar grounds.
6.	Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kramme in view of Nair in view of Williams and further in view of Hartless et al, U.S. Patent Number (8,953,729 B1).
Regarding Claim 3,     
The combination of Kramme, Nair and Williams teaches the limitations of claim 2,
However, Kramme, Nair and Williams combined do not explicitly teach,
wherein, to perform the feature encoding on the one or more categorical variables in the first matrix to generate the one or more feature encoded categorical variables, the electronic processor is further configured to determine a smoothing value based on a first integer parameter and a second integer parameter, wherein the first integer parameter defines a minimum number of samples required to determine the average feature value, and wherein the second integer parameter balances an effect of the average feature value and the population average feature value.
Hartless, however, teaches,
wherein, to perform the feature encoding on the one or more categorical variables in the first matrix to generate the one or more feature encoded categorical variables, the electronic processor is further configured to determine a smoothing value based on a first integer parameter and a second integer parameter, wherein the first integer parameter defines a minimum number of samples required to determine the average feature value, and wherein the second integer parameter balances an effect of the average feature value and the population average feature value (See at least Column 5, lines 11-45, Column 7, lines 24-53,  “selected data points adjacent or close to the minima are used to construct a Smoothed error function that best explains the observed data points”).
Kramme, Nair, Williams and Hartless are in the same technical field of detecting electronic fraud using machine learning. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Kramme, Nair and Williams to incorporate the disclosure of Hartless.  The motivation for combining these references would have been to construct a smoothing mechanism that best explains the observed data points (Hartless, Column 7, lines 40-53). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 11 and 19,    
Claims 11 and 19 are substantially similar to claim 3 and hence rejected on similar grounds.
7.	Claims 4-7, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kramme in view of Nair in view of Williams in view of Hartless and further in view of Kaznady, U.S. Patent Application Publication Number (2017/0213280 A1).
Regarding Claim 4,     
The combination of Kramme, Nair, Williams and Hartless teaches the limitations of claim 3,
However, the combination of Kramme, Nair, Williams and Hartless do not explicitly teach,
wherein, to perform the feature encoding on the one or more categorical variables in the first matrix to generate the one or more feature encoded categorical variables, the electronic processor is further configured to determine an encoded categorical variable value that is equal to the population average feature value multiplied by one minus the smoothing value and an addition of the average feature value multiplied by the smoothing value.
However, Kaznady teaches,
wherein, to perform the feature encoding on the one or more categorical variables in the first matrix to generate the one or more feature encoded categorical variables, the electronic processor is further configured to determine an encoded categorical variable value that is equal to the population average feature value multiplied by one minus the smoothing value and an addition of the average feature value multiplied by the smoothing value (See at least [0056], the concept of updated smoothing is disclosed). 
Kramme, Nair, Williams, Hartless and Kaznady are in the same technical field of detecting electronic fraud using machine learning. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Kramme, Nair, Williams and Hartless to incorporate the disclosure of Kaznady.  The motivation for combining these references would have been to use smoothing parameters to avoid overfitting and optimizing model fit (Kaznady, [0056]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 5,     
The combination of Kramme, Nair, Williams, Hartless and Kaznady teaches the limitations of claim 4,
In addition, Kaznady teaches,
wherein, to perform the feature encoding on the one or more categorical variables in the first matrix to generate the one or more feature encoded categorical variables, the electronic processor is further configured to add random noise to the encoded categorical variable value (See at least [0060], noise).
Regarding Claim 6,     
The combination of Kramme, Nair, Williams, Hartless and Kaznady teaches the limitations of claim 5,
In addition, Nair teaches,
wherein, to generate the second matrix including the one or more feature encoded categorical variables, the electronic processor is further configured to generate the second matrix by determining the encoded categorical variable value for each categorical variable (See at least Column 12, lines 27-65).

 Regarding Claim 7,
The combination of Kramme, Nair, Williams, Hartless and Kaznady teaches the limitations of claim 5,
In addition, Nair teaches,
wherein the first matrix is a one-dimensional array, and wherein the second matrix is a two-dimensional array (See at least Fig. 5, Column 2, lines 22-28, one and two dimensional arrays).
Regarding Claims 12 and 20,    
Claims 12 and 20 are substantially similar to claim 4 and hence rejected on similar grounds.
Regarding Claims 13-15,    
Claims 13-15 are substantially similar to claims 5-7 respectively and hence rejected on similar grounds.
8.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kramme in view of Nair and further in view of Bailey et al, U.S. Patent Application Publication Number (2018/0191762 A1).
Regarding Claim 8,
The combination of Kramme and Nair teaches the limitations of claim 1,
However, Kramme and Nair combined do not explicitly teach,
wherein the one or more categorical variables include a country categorical variable, and wherein the numerical features include a words-per- minute numerical feature and a time-on-page numerical feature. 
Bailey, however, teaches,
wherein the one or more categorical variables include a country categorical variable, and wherein the numerical features include a words-per- minute numerical feature and a time-on-page numerical feature (See at least [0046], [0317], [0322-0323], “words per minute”, “a timestamp of a request for a product details page and a time stamp of a request for a checkout page”). 
Kramme, Nair and Bailey are in the same technical field of detecting electronic fraud using machine learning. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Kramme and Nair to incorporate the disclosure of Bailey.  The motivation for combining these references would have been to determine from historical data that a particular user agent is associated with a higher risk for fraud (Bailey, [0352]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 16,    
Claim 16 is substantially similar to claim 8 and hence rejected on similar grounds.
				Prior Art made of Record
9.     The following prior art made of record and not relied upon is considered pertinent: 
	Kolkowitz, (U.S. 2010/0293094 A1) discloses a system for assessing and/or authenticating transactions to identify fraudulent payments.

Conclusion
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                                                                                                                                                                                January 13, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
January 13, 2022